Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 12/01/2022 is acknowledged. The traversal is on the ground(s) that Examiners fails provide reasons and/or examples to support conclusions. While the Examiner asserts the conclusory statements above regarding a materially different process of use and a materially different product, the Examiner has not provided evidence or support for such statements. This is not found persuasive because the restriction is made under U. S. practice and restriction to one of the following inventions is required under 35 U.S.C. 121. Please refer the previous office action. Finally and assuming further arguendo about the Examiner has not provided evidence or support for such restriction statement , the Examiner respectfully submits that the applicant own disclosure discloses that many two-component mortar systems, which are sometimes also referred to as kit-of- parts, exist, in which each of the components is intended to be mixed prior to use or during application in order to initiate the curing process to provide good chemical fastening of anchoring means in mineral surfaces. US20100175589 discloses that many dual-component systems exist, in which each of the components is intended to be mixed to initiate the curing reaction. When a very fast curing is desired, in particular right from 5 minutes, crosslinkable organic resins are generally used, which are kept in suspension in a non-aqueous solvent and mixed with a catalyst at the time of coating. It is notably the case of epoxy adhesives and polyester-based sealing mortars. However, such systems have the drawback of being polluting, expensive and potentially hazardous for the user. EP2679560 (submitted by the applicating, whole document) discloses that two parts mortar system can be used as floor leveling composition. As for the restriction between group I and III, the claim defines that the final product is obtained by mixing the two parts product(intermediate). KR100804682B1 discloses a method of fixing the fibrous network and the grid in the construction of the mortar ([0002]). Thus, the mortar system different from the claimed mortar system can be used in the claimed process and the claimed mortar system can be use in other area different from the claimed process. As for the restriction between group I and III, the claim defines that the final product is obtained by mixing the two parts product(intermediate). KR100804682B1 discloses a method of fixing the fibrous network and the grid in the construction of the mortar ([0002]). The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites “leaving the multi-component mortar system to set and harden”. Claim 27 also recites “injecting the mixture of component A and component B into a borehole”. Please clarify leaving what to set and harden.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 27 - 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20100175589 (US’589), further in view of US6481174(US’174).
	Regarding claim 27, US’174 discloses that it is known in the art anchoring with a hardening organic and/or inorganic mortar mass. A very important application of anchoring with a hardening organic or inorganic mortar mass is fitting of reinforced steel in concrete. This can become necessary, e.g., during a setting work, or for a subsequent reinforcement of—floors and ceilings, or for a subsequent attachment of components to the already finished constructions. Also, at a subsequent attachment or formation of overlapped junctions of reinforced metal in reinforced concrete constructions, the reinforced metal is secured by anchoring with the use of a hardening mass. To this end, a bore, which is formed in a constructional component is filled with a single-or multicomponent mortar mass formed on organic and/or inorganic basis. Then, the reinforced metal is inserted into the bore and becomes secured therein after the mortar mass hardens. SEE col. 1, lines 10-32.
FIG. 5 shows an example of the use of an auxiliary tool according to the present invention and, specifically, the use of the auxiliary tool 1 shown in FIG. 1, for filling a bore with an organic or inorganic mortar mass. In FIG. 5, the injection tool is designated with a reference character D. A mortar mass, which is located inside a sheath, is injected into a bore with the injection tool D. At the outlet side of the injection tool D, there is provided a mixing tube S connected with the injection tool D. Inside the mixing tube S, there is located, e.g., a static mixer used, e.g., for mixing of a two-or-three component mortar mass. The mixing tube S is connected with a delivery tube E which provides for filling in of bores having a large depth as is required, e.g., for a subsequent fixing-in of reinforcing metal. The concrete block is designated with a reference character C, and the bore is designated with a reference character B. The delivery tube E extends into the bore B. The auxiliary tool 1 is pinned on the free end of the delivery tube E. The mortar mass M is injected into the bore B with the injection tool D through the mixing tube S, the delivery tube E, and the auxiliary tool 1. The filling-in of the bore B is effected, as required, from the bottom up. The auxiliary tool 1 prevents back flow of the motar mass toward the mouth of the bore B. Thereby, upon filing-in of the bore B. an impact pressure is generated that through the auxiliary tool 1, the delivery tube E, and the mixing tube S, moves the injection tool D away from the mouth of the bore B. Thereby, the bore B is uniformly filled in with a mortar mass M without any air bubbles. The impact pressure, which is generated upon filling the bore B with a mortar mass, is immediately traced to an operator so that the operator can feel how the bore B is being filled in. See col. 1, line 64 - col.6, line 33.
But it is silent about the specific two- component mortar mass as applicant set forth in the claims. 
US’589 discloses a dual-component paste or slurry system in capsules for anchoring comprising a Part A based on retarded aqueous-phase aluminous cement and a Part B in aqueous-phase for initiating the curing process. The application of anchoring capsule in used the mining industry. The anchoring capsules are intended to be inserted into a borehole in the rock of the “roof” of a newly dug gallery. These capsules are made of two sealed compartments comprising part A based on aluminous cement and part B containing the initiator. See ([0081]).
US’589 discloses that part A includes aluminous cement, boric acid or a salt thereof, at least one superplasticizer and water. Part B includes an initiator comprising lithium salts and comprises a mixture of lithium hydroxide and at least one other water-soluble lithium salt, preferably a lithium sulphate or carbonate and water ([0018-0022]). Part A and B comprise fillers. Parts A and B are in paste form ([0024]). The mineral fillers may be chosen for example among silica smoke, blast furnace slag, fly ashes, limestone fillers, sand, crushed stones, gravels and/or pebbles. The fillers of part A have a maximum diameter of particle smaller than 5 micron and at least 80 wt % of the filler particles of part B have a minimal diameter of particle equal to or greater than 100 microns. See ([0058-0059] and [0081]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the claimed two-components mortar into the US’174 process, motivated by the fact that US’174 discloses improvement in the technology of filling of bores with organic and/or inorganic mortar mass is achieved and formation of air bubbles is prevented(col.1, lines 59-64), and US’589 discloses that the dual-component system provides suitable curing rates, the essentially mineral composition makes it far less toxic and very little polluting for the environment, and its performances are obtained for a lower cost than that of the organic systems used in the prior art ([0034]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11279659(US’659) in view of US6481174(US’174).
US’659 discloses a method for a fire-resistant chemical fastening of anchors and post-installed reinforcement bars, the method comprising: mixing components A and B of a fire-resistant two-component mortar system comprising: a curable aqueous phase aluminous cement component A, and an initiator component B, which is in an aqueous-phase for initiating a curing process, wherein component A comprises water, aluminous cement, at least one mineral filler, at least one plasticizer, and at least one blocking agent selected from the group consisting of phosphoric acid, metaphosphoric acid, phosphorous acid, and a phosphonic acid, wherein component B comprises an initiator, at least one retarder, at least one mineral filler, and water, wherein i) the initiator comprises a mixture of at least two members selected from the group consisting of an alkali metal salt, an alkaline earth metal salt, and a combination thereof, ii) the at least one retarder is selected from the group consisting of citric acid, tartaric acid, lactic acid, salicylic acid, gluconic acid, and a mixture thereof iii) the at least one mineral filler is selected from the group consisting of limestone fillers, sand, corundum, dolomite, alkaline-resistant glass, crushed stone, gravel, pebble, and a mixture thereof, wherein the fire-resistant two-component mortar system has an initial set-time of at least 10 min, and wherein the fire-resistant two-component mortar system is operable for a fire-resistant chemical fastening of anchors and post-installed reinforcing bars; and injecting a mixture of components A and B into a recess in a mineral surface, and, thereafter, inserting the anchor or post-installed reinforcement bar.
 But it is silent about the mixing device and the mechanical device as applicant set forth in claims.
US’174 discloses that it is known in the art anchoring with a hardening organic and/or inorganic mortar mass. A very important application of anchoring with a hardening organic or inorganic mortar mass is fitting of reinforced steel in concrete. This can become necessary, e.g., during a setting work, or for a subsequent reinforcement of—floors and ceilings, or for a subsequent attachment of components to the already finished constructions. Also, at a subsequent attachment or formation of overlapped junctions of reinforced metal in reinforced concrete constructions, the reinforced metal is secured by anchoring with the use of a hardening mass. To this end, a bore, which is formed in a constructional component is filled with a single-or multicomponent mortar mass formed on organic and/or inorganic basis. Then, the reinforced metal is inserted into the bore and becomes secured therein after the mortar mass hardens. See col. 1, lines 10-32.
FIG. 5 shows an example of the use of an auxiliary tool according to the present invention and, specifically, the use of the auxiliary tool 1 shown in FIG. 1, for filling a bore with an organic or inorganic mortar mass. In FIG. 5, the injection tool is designated with a reference character D. A mortar mass, which is located inside a sheath, is injected into a bore with the injection tool D. At the outlet side of the injection tool D, there is provided a mixing tube S connected with the injection tool D. Inside the mixing tube S, there is located, e.g., a static mixer used, e.g., for mixing of a two-or-three component mortar mass. The mixing tube S is connected with a delivery tube E which provides for filling in of bores having a large depth as is required, e.g., for a subsequent fixing-in of reinforcing metal. See col. 1, line 64 - col.6, line 33.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the US’174 equipment motivated by the fact that US’174 discloses improvement in the technology of filling of bores with organic and/or inorganic mortar mass is achieved and formation of air bubbles is prevented(col.1, lines 59-64).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731